           Case 1:20-cv-05584-LLS Document 10 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDWARD F. DAVIS; REGINA C. DAVIS,

                                 Plaintiffs,
                                                                20-CV-5584 (LLS)
                     -against-
                                                               CIVIL JUDGMENT
CITIZENS BANK, N.A.; CITIZENS ONE
HOME LOANS,

                                 Defendants.

         Pursuant to the order issued July 26, 2021, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiffs and note service on the docket.

SO ORDERED.

Dated:     July 26, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
